                                           D: +1 202 974 1508
                                           lbrannon@cgsh.com




                                        February 21, 2020

VIA CM/ECF

Hon. Vernon S. Broderick
Thurgood Marshall U.S. Courthouse
40 Foley Square, Courtroom 518
New York, NY 10007

       Re: In re Keurig Green Mountain Single-Serve Coffee Antitrust Litigation,
       MDL No. 2542

Dear Judge Broderick:

         I write on behalf of Defendant Keurig in opposition to Plaintiff JBR’s February 13, 2020
letter, ECF No. 748, which asks the Court to discard a scheduling order agreed to by JBR and
break up this MDL by recommending the remand of JBR’s case to California.

        This is at least the second time that JBR has asked this Court to set aside the decision by
the Judicial Panel on Multidistrict Litigation centralizing JBR’s case in this MDL for all pre-trial
purposes, including through expert discovery and summary judgment. See Ltr. Mot. for
Conference (Nov. 16, 2017), ECF No. 375. JBR also made these same arguments to the Panel in
opposing centralization in the first place. See Opp’n to Mot. to Transfer (Apr. 10, 2014)
(attached as Exhibit A). JBR’s recent letter is simply a renewed and untimely motion for
reconsideration. The Panel acknowledged that JBR’s case “present[s] some individualized
factual issues,” but concluded that “the existence of such issues does not negate the common
ones.” Transfer Order at 2 (June 5, 2014), ECF No. 1. This still holds true today: All of the
cases in this MDL “raise virtually identical factual questions concerning the conduct of Keurig,”
and the Panel correctly concluded that centralization for all pre-trial purposes is efficient and
serves the interests of justice. Id.

        “[A] party seeking remand to the transferor court has the burden of establishing that such
remand is warranted.” Kinley Corp. v. Integrated Res. Equity Corp. (In re Integrated Res., Inc.
Real Estate Ltd. P’ship Sec. Litig.), 851 F. Supp. 556, 562 (S.D.N.Y. 1994). JBR has made no
such showing, instead simply rehashing the same arguments it made in its original opposition to
transfer:
Hon. Vernon S. Broderick
February 21, 2020
          Current Argument, ECF No. 748                              Argument to JPML, Ex. A
    “Rogers is headquartered in California and             “[M]ost of the relevant witnesses and
    most of its key witnesses reside in Northern           documents in Rogers’ case are located in the
    California.” (at 2)                                    Eastern District of California” (at 2)
    “The Rogers damages claims will be based on            “Calculation of damages will also be unique
    a different set of facts” (at 2)                       as to Rogers” (at 14)
    “Keurig has itself relied on California law by         “All of TreeHouse’ state law claims are based
    filing a countersuit with two causes of action         on Illinois, New York and Wisconsin non-
    against Rogers under California law.” (at 2)           federal law, while Rogers’ are brought under
                                                           California state law.” (at 13)
    “The relevant facts and witnesses in                   “Rogers’ complaint raises many claims and
    connection with Rogers’ case are different             questions of law and fact not relevant to the
    than for other plaintiffs.” (at 1)                     other cases.” (at 3)

        Courts deny requests for remand where there are claims common to multiple cases in an
MDL. See, e.g., In re Merrill Lynch Auction Rate Sec. Litig., No. 09 MD 2030 (LAP), 2010 WL
2541227, at *3 (S.D.N.Y. June 11, 2010). That is precisely the case here. The antitrust claims
that JBR asserts across more than 90 pages of allegations are nearly identical to the antitrust
claims alleged by the other plaintiffs. Keurig has retained an expert common to claims brought
by JBR and other plaintiffs, and disputes regarding the economic experts will apply to all cases.
See In re Wilson, 451 F.3d 161, 171-72 (3d Cir. 2006) (denying remand when experts were
common to multiple cases in MDL).

        Including JBR’s case in the MDL imposes minimal burden on this Court, while remand
would result in duplicative litigation and substantial burden on another district court. This Court
is already familiar with the legal and factual issues in JBR’s case, and it would be far more
efficient to proceed in this MDL than to “ask the transferor court to play catch-up.” U.S. ex rel.
Hockett v. Columbia/HCA Healthcare Corp., 498 F. Supp. 2d 25, 38 (D.D.C. 2007) (denying
remand after the close of discovery). Remand also creates substantial risk of inconsistent
rulings, the prevention of which is “an important factor favoring transfer of an action” to an
MDL. 1 JBR has not even attempted to offer support in the case law for a mid-litigation remand.
The JPML sent the cases to this court for all pre-trial purposes. Remand now would be
unprecedented, and would frustrate the Panel’s intention to provide for the just and efficient
conduct of the litigation.

       JBR’s alternate request—that the Court permit it to file motions for summary judgment
on April 1, 2020—is a striking departure from an agreement JBR struck only months ago.
Following weeks of negotiations among the parties, last August the Court entered the Amended
Case Management Plan and Scheduling Order (Aug. 19, 2019), ECF No. 668, which was

1
 In re 7-Eleven Franchise Antitrust Litig., 358 F. Supp. 286, 287 (J.P.M.L. 1973); see also In re Cobra
Tax Shelters Litig., 408 F. Supp. 2d 1348, 1349 (J.P.M.L. 2005) (holding that centralization was
necessary where it would, among other things, prevent inconsistent pretrial rulings); In re Oxycontin
Antitrust Litig., 314 F. Supp. 2d 1388, 1390 (J.P.M.L. 2004) (“Centralization under Section 1407 is thus
necessary in order to . . . prevent inconsistent pretrial rulings”); In re Mut. Fund Sales Antitrust Litig., 361
F. Supp. 638, 640 (J.P.M.L. 1973) (holding that centralization is appropriate when it will eliminate the
potential for inconsistent pretrial rulings on common questions of law).

                                                       2
Hon. Vernon S. Broderick
February 21, 2020
stipulated to by all parties. JBR’s new demand for dispositive motions in April is far more
extreme than even what it initially proposed to this Court during those negotiations. See Pls’.
Proposed Am. Case Management Plan and Scheduling Order (July 23, 2019), ECF No. 650-1
(initially proposing dispositive motions in October 2020 before agreeing to the stipulated order).
JBR’s new demand for dispositive motions one day after the parties disclose their expert
witnesses would substantially prejudice Keurig by preventing it from engaging in expert
discovery at all.

        JBR offers no justification for its attempt to walk away from the agreed-upon Case
Management Plan and Scheduling Order. The Court has already heard competitor plaintiffs’
arguments about their claimed need for an accelerated schedule. July 24, 2019 Hr’g Tr. at 46:17-
48:6. The Court ordered the parties to negotiate a schedule to manage these and other competing
interests and develop a timeline acceptable and efficient for all parties. After extensive
negotiation and concessions by Keurig, JBR agreed to the schedule that the parties submitted and
this Court entered, and JBR should be bound by its terms.

       For the foregoing reasons, Keurig respectfully requests that the Court deny JBR’s
requests.

                                            Respectfully submitted,

                                            /s/ Leah Brannon

                                            Leah Brannon



Attachment

cc: All Counsel of Record (via ECF)




                                                3
